Pfeifer, J.,
dissenting.
{¶ 34} Assume that a person bought insurance to protect his or her family in the event of an automobile accident. Further assume that when that accident occurred, the insurance company explained, “Yes, you have insurance, and yes, it covers your family, and yes, you paid all applicable premiums, but because you caused the accident (however unintentionally), your family is excluded from liability coverage.” Your natural response would be “But that’s why I bought insurance.” To continue this hypothetical, the insurance company would respond, “We were so concerned that you or another named insured on your policy would intentionally injure someone in your family that we specifically excluded your family from coverage.” Insurance companies apparently have a exceedingly low opinion of their own policy holders, the citizens of Ohio.
{¶ 35} Fortunately, the General Assembly has amended the statute that, under this court’s holding, allows such an anomalous situation to occur. Unfortunately, people injured during the approximately three-year window in which R.C. 3937.18(K)(2) was in effect are left without the liability insurance coverage that they thought they had purchased to protect their families. For over three years, *177every child buckled in a mandatory child-safety restraint and protected by the latest safety designs of our automobile manufacturers was left at critical risk by a gap in basic insurance coverage that this court today finds valid.
Connelly, Jackson & Collier, L.L.P., Steven P. Collier and Anthony E. Turley, for appellants.
Keener, Doucher, Curley & Patterson, L.L.P., and Thomas J. Keener, for appellee.
{¶36} The General Assembly has corrected its mistake as to future policy holders. Justice Sweeney’s dissent persuasively explains why R.C. 3937.18(J)(1) and (K)(2) are ambiguous. It is a shame that this court is unwilling to adopt that rationale to correct the General Assembly’s mistake as to policy holders injured between September 3, 1997, through September 21, 2000. I dissent and join Justice Sweeney’s dissent.
Resnick and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.